OPINION — AG — IN VIEW OF THE PLAIN MEANING AND INTENT OF THE PERTINENT STATUTES AND IN VIEW OF THE FURTHER WELL RECOGNIZED RULE THAT A BOARD OF COUNTY COMMISSIONERS CAN EXERCISE ONLY SUCH POWERS AS ARE CONFERRED UPON IT BY THE CONSTITUTION OR STATUTES OF THE STATE OR SUCH AS MAY ARISE BY NECESSARY IMPLICATION FROM AN EXPRESS GRANT OF POWER, LAIRMORE V. BOARD OF COMMISSIONERS, OKMULGEE COUNTY, 200 OKL. 436, 196 P.2d 762, THE ATTORNEY GENERAL CONCURS IN THE CONCLUSION REACHED BY YOU; THAT IS, INSURANCE PREMIUMS AUTHORIZED TO BE PAID BY A COUNTY FOR ANY OR ALL OF ITS OFFICERS OR EMPLOYEES MAY NOT BE PAID OUT OF THE COUNTY ROAD FUND. CITE: 69 O.S. 1961 262 [69-262], 11 O.S. 1961 16 [11-16] (CHARLES OWENS)